George Ludwig filed his bill in the circuit court of Franklin county to foreclose a mortgage executed by appellant Ella E. Burgess as an individual and as guardian of Quincy E. Burgess, Jr., a minor, to secure the payment of a note for $2500 payable to the Benton State Bank. On the same day Gustave Ludwig filed a bill to foreclose a mortgage executed by the same Ella E. Burgess to secure the payment of a note for $2800 payable to the same bank. The suits were consolidated for hearing in the circuit court, and a decree was entered dismissing each of the bills as against the guardian and minor defendant and foreclosing the mortgages in favor of the complainants for the full amount of the notes as against the four-fifths interest held by Ella E. Burgess. Appeals have been prosecuted to this court in each suit and it is stipulated by counsel that the appeals may be consolidated for hearing. *Page 25 
We assume that the appeals have been prosecuted directly to this court on the theory that a freehold is involved or because the construction of a statute is involved. It has been held repeatedly that a freehold is not involved in a suit to foreclose a mortgage, (Farmers State Bank v. Fast, 329 Ill. 601, ) and that the fact that the suit involves the construction of a statute does not give this court jurisdiction of the appeal. O'Brien v. Frazier, 299 Ill. 325.
There being no question presented on this record which gives this court jurisdiction of these appeals, the consolidated cause is transferred to the Appellate Court for the Fourth District.
Cause transferred.